 1                                                          JUDGE RICARDO MARTINEZ
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7
     UNITED STATES OF AMERICA,                    ) No. CR18-220 RSM
 8                                                )
                     Plaintiff,                   ) ORDER CONTINUING EVIDENTIARY
 9                                                ) HEARING
                v.                                )
10                                                )
     PESA THOMPSON,                               )
11                                                )
                     Defendant.                   )
12                                                )

13
14          Defendant’s Motion to Continue Evidentiary Hearing re Supervised Release

15   Violations is GRANTED. The evidentiary hearing is continued to July 12, 2019 at 10:00

16   AM.

17          DATED this 1st day of April, 2019.

18
19
20
21
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 UNITED STATES DISTRICT JUDGE
22
23
24
25
26

                                                              Hart Jarvis Murray Chang PLLC
       ORDER CONTINUING EVIDENTIARY                               155 NE 100th Street Suite 210
       HEARING                                                              Seattle, WA 98125
       (US v. Thompson, No.CR18-220RSM) - 1                                     (206)735-7474
